Judgment unanimously reversed on the law without costs, motion granted and petition dismissed. Memorandum: Supreme Court erred in denying respondent’s motion to dismiss the petition seeking to compel respondent to reinstate petitioner’s driving privileges. Petitioner commenced this proceeding by order to show cause served at respondent’s branch office in Rochester. Petitioner failed to serve the chief executive officer of respondent or that person’s designated agent (see, CPLR 307 [2]; 403 [c], [d]), resulting in a lack of personal jurisdiction over respondent {see, Matter of Lazich v Nicolai, 254 AD2d 420). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — CPLR art 78.) Present— Pigott, Jr., P. J., Pine, Wisner, Scudder and Lawton, JJ.